Title: From Thomas Jefferson to Benjamin Franklin, 27 January 1786
From: Jefferson, Thomas
To: Franklin, Benjamin



Dear Sir
Paris Jan. 27. 1786.

I had the honour of writing to you on the 5th. of Oct. and since that have received yours of the 1st. of the same month. We were highly pleased here with the health you enjoyed on your voiage, and with the reception you met with at home. This was no more than I expected. Had I had a vote for the Presidentship, however, I doubt whether I should not have witheld it from you that you might have leisure to collect and digest the papers you have written from time to time and which the world will expect to be given them. This side of the globe is in a state of absolute quiet, both political and literary. Not a sheet I think has come out since your departure which is worth notice. I do not know whether before that the Abbé Rochon had thought of using the metal Platina for the specula of telescopes. Indeed I believe the thought is not his originally, but has been carried into execution before by the Spaniards. It is thought to take as high a polish as the metallic composition generally used, and is not liable to rust. Hoffman’s method of engraving with ink was I believe known to you. I sent the other day to Pancoucke’s, by Mr. Hopkinson’s desire, to get the livraisons of the Encyclopedie which had not yet been taken out for him: and informed Pancoucke that the subscription had been made by you. He sent me word two copies were subscribed for in your name, and at the same time sent both of them to me. Supposing that the other may be your own, and that you had not made arrangements for having it sent you, I received it, and forward it in the same box with Mr, Hopkinson’s. If you have no better means of getting them in future, I offer my services very cheerfully to forward them from time to time. What I have paid for these (71₶-10s) or may hereafter pay for others you can be so good as to replace in the hands of Mr. Hopkinson. If there should be any other commissions to be executed here for you I should take real pleasure in being useful to you. Your friends here are all well I  think, and make you much the subject of their conversation. I will trouble you to present my esteem to young Mr. Franklin, and add assurances of the real respect and regard with which I have the honor to be Dear Sir your most obedient and most humble servt.,

Th: Jefferson

